                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI

STACY ARNOLD,                                         )
                                                      )
                               Plaintiff,             )
                                                      )       Case No. 19-CV-06137-BP
v.                                                    )
                                                      )
CITY OF ST. JOSEPH, ET AL.,                           )
                                                      )
                               Defendants.            )

      DEFENDANT ST. JOSEPH PUBLIC LIBRARY’S MOTION FOR COSTS IN THE
     FORM OF ATTORNEYS’ FEES AS PREVAILING PARTY UNDER 42 U.S.C. § 1988

        COMES NOW, Defendant St. Joseph Public Library (hereinafter “Library”), by and

through its attorneys of record, and pursuant to Fed.R.Civ.P. 54(d)(2) and Local Rule 54.1, as a

prevailing party in this matter, and respectfully submits its Motion for Attorneys’ fees. Defendant

Library’s itemized Bill of Costs with supporting documentation, filed contemporaneously

herewith, which requests an award of its taxable categories, and the fair estimate of fees incurred

prior to the filing of this motion, is attached hereto as Exhibit 1. Defendant Library requests that

its attorneys’ fees be taxed as costs against Plaintiff pursuant to 42 U.S.C. § 1988 and Fed.R.Civ.P.

54(d) in the amount of $40,096.00.


                                       Respectfully submitted,

                                       McANANY, VAN CLEAVE & PHILLIPS, P.A.
                                       10 E. Cambridge Circle Drive, 300
                                       Kansas City, Kansas 66103
                                       Telephone:    (913) 371-3838
                                       Facsimile:    (913) 371-4722
                                       E-mail:ggoheen@mvplaw.com

                                       By: /s/ Gregory P. Goheen
                                             Gregory P. Goheen               #58119

                                       Attorneys for Defendant St. Joseph Public Library
                                CERTIFICATE OF SERVICE

       I hereby certify that on the 19th day of January, 2021 I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which sent notification of such filing to the
following:

Stacy Arnold
500 Westover Drive #11589
Sanford, NC 27330
Plaintiff, pro se

Christopher L. Heigele
Steven F. Coronado
Baty Otto Coronado, PC
4600 Madison Avenue, Suite 210
Kansas City, MO 64112
Attorneys for Defendants City of St. Joseph and Rebecca Hailey



                                                    /s/ Gregory P. Goheen
